DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The office action is non-final due to a new ground of rejection in response to Applicant’s arguments filed on 11/20/2020.

Response to Amendment
The Amendment filed on 11/20/2020 has been entered. Claims 1-7, 9-11, 13-17 and 19-20 remain pending in the application.

Response to Arguments
Applicant’s arguments on pages 6-7 with respect to claims 1-20 have been considered but are moot upon a further consideration and a new ground of rejection made under 35 U.S.C. 103 as being unpatentable over Larson (US PGPub 2016/0034329) in view of Mensinger (US PGPub 2009/0240193).

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-7, 9-11, 13-17, 19 and 20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-16 of Patent No. 10,545,466. This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Instant Application
U.S. Patent No. 10,545,466
1. A system having adjustable gateway poll rates, comprising:
a gateway device configured to be coupled to a set of devices, the gateway device having a mechanism that provides a role-based gateway function that allows for applications of the set of devices registering with the gateway device to dynamically specify a subset group of synchronized data objects needed by the applications and specify a data rate; and
wherein:
a subscription of each application has a message, wherein the message discloses the subset group of synchronized data objects needed, the data rate at which to send the subset group of synchronized data objects, and a destination to send the subset group of synchronized data objects;

the formalized predefined role subscriptions are for common types of applications that need unique data objects and rates for their services; and
the custom role subscriptions applications are for applications of an uncommon type.

a set of devices having applications; and
a gateway device operatively coupled to the set of devices having a mechanism that provides a role-based gateway function that allows for the applications registering with the gateway device to dynamically specify a subset group of synchronized data objects needed by the applications and specify a data rate and the mechanism automatically adjusts routing connections and allocates buffers to deliver the subset group of synchronized data objects at the specified data rate to the applications; and
wherein:
a subscription of each application has a message disclosing the subset group of synchronized data objects needed, the data rate at which to send the subset 
the gateway accepts formalized predefined role subscriptions and custom role subscriptions the formalized predefined role subscriptions are for common types of applications that need unique data objects and rates for their services; and
the custom role subscriptions applications are for applications of an uncommon type.

registering one or more applications with the gateway device that dynamically specify a subset group of synchronized data objects that the applications need, and that dynamically specify a rate of the subset group of synchronized data objects; and
automatically adjusting, by the gateway device, routing connections and automatically allocating buffers to deliver the subset group of synchronized data objects at the specified rate to the one or more applications; and
wherein:
a subscription of each application has a message, wherein the message discloses the subset group of synchronized data objects needed, the data rate at which to send the subset group of synchronized data objects, and a destination to send the subset group of synchronized data objects;
the gateway device accepts formalized predefined role subscriptions and custom role applications from the one or more applications;

the custom role subscriptions applications are for applications of an uncommon type.

registering one or more applications with the gateway device that dynamically specify a subset group of synchronized data objects that the applications need, and that dynamically specify the rate of the subset group of the synchronized data objects;
automatically adjusting, by the gateway device, routing connections and automatically allocating buffers to deliver the subset group of synchronized data objects at the specified rate to the one or more applications; and
allowing, by the gateway device, the one or more applications to use subscriptions that allow the one or more applications to send a message that includes a destination to send the subset group of synchronized data objects, and rate updates for the subset group of synchronized data objects to meet specific needs of the one or more applications; and
wherein:

formalized predefined role subscriptions are for common application types that need unique data objects and rates for their services; and
the custom role subscriptions applications are for applications of an uncommon type.

a device that permits registration of an application to dynamically specify a subset group of synchronized data objects and a data rate; and
wherein:
a subscription of each application has a message, wherein the message discloses the subset group of synchronized data objects needed, the data rate at which to send the subset group of synchronized data objects, and a destination to send the subset group of synchronized data objects;
the device accepts formalized predefined role subscriptions and custom role subscriptions;
the formalized predefined role subscriptions are for applications of a first common type of applications that need unique data objects and rates for their services; and
the custom role subscriptions are for applications of an uncommon type.
13. An adjustable gateway comprising:
a device that permits registration of an application to dynamically specify a subset group of synchronized data objects and a rate and the device automatically adjusts routing connections and allocates buffers to deliver the subset group of synchronized data objects at the specified data rate to the application; and
wherein:
the device accepts formalized predefined role subscriptions and custom role subscriptions disclosing the subset group of synchronized data objects needed, the data rate at which to send the subset group of synchronized data objects, and a destination to send the subset group of synchronized data objects;
the formalized predefined role subscriptions are for applications of a first common types of applications that need unique data objects and rates for their services;
the custom role subscriptions are for applications of an uncommon second type.

 

Allowable Subject Matter
Claims 14, 15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-11, 13, 16-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Larson (US PGPub 2016/0034329) in view of Mensinger (US PGPub 2009/0240193).

Regarding claims 1 and 16, Larson teaches a system having adjustable gateway poll rates (Larson, see abstract and paragraph 0036, Embodiments are directed towards a collection computer that automatically detects and monitors each of a plurality of sensors that are currently providing real-time data regarding characteristics of a first machine. A user may be enabled to select a separate sampling rate of the current real-time data for at least a portion of the plurality of sensors), comprising:
a gateway device configured to be coupled to a set of devices (Larson, see paragraph 0033, one or more sensors may be in communication with one or more collection computers), the gateway device having a mechanism that provides a role-based gateway function (Larson, see paragraph 0031, “collection computer” may refer to a network computer device that can collect data from one or more sensors and provide the collected data to another network computer) that allows for applications of the set of devices registering with the gateway device to dynamically specify a subset group of synchronized data objects needed by the applications (Larson, see paragraphs 0046, 0051 and 0077, In Fig. 1, client computers 102-105 may be configured to communicate with collection computers 112, sensor data server computer (SDSC) 110, and/or other network computers. Client computers 102-105 may be enabled to access and/or view reports for sensor data stored by SDSC 110, such as through a web browser. SDSC 110 may maintain one or more report templates which can be generated, modified, and/or customized based on sensor data transmitted from a collection computer and/or based on input by a user (e.g., a user's selection of one or more sensors). The browser/user interface may enable the user to customize a view of the report, such as which sensor data is displayed, what types of graphics or information may be displayed, or the like. As described herein, the extent to which a user can customize the reports may depend on permissions/restrictions for that particular user) and specify a data rate (Larson, see paragraph 0113, sensor data collection and storage 418 may manage the sampling rate of one or more sensors, which may be selected by the user or automatically determined); and
wherein:
a subscription of each application has a message (Larson, see paragraph 0095, Alert conditions 317 may store one or more alert conditions. Each alert condition may include one or more conditions that need to be satisfied before an alert is sent to a user. Each alert condition may also include a list of one or more users to provide the alert to. Along with each user, a type of alert may also be stored);
the gateway device accepts formalized predefined role subscriptions and custom role subscriptions (Larson, see paragraph 0166, an administrator or master user may be enabled to setup one or more user accounts with various roles and/or permissions. In some embodiments, these permissions may include, but is not limited to, modifying which sensor data may be collected (and/or how often it may be collected, e.g., a sample rate), which sensor data may be stored at the locally collection computer, which sensor data may be transmitted from the collection computer and remotely stored at the server (and/or how often it may be transmitted). In some embodiments, a user may have different permissions for separate collection computers and/or separate sensors);
the formalized predefined role subscriptions are for common types of applications that need unique data objects and rates for their services (Larson, see paragraph 0159, A user may log into an account (e.g., through a web browser), where the user may be presented with one or more templates. Each template may include one or more preselected sensors and/or various predetermined visualizations (e.g., gauges, charts, graphs, maps, or the like)); and
the custom role subscriptions applications are for applications of an uncommon type (Larson, see paragraph 0159, a user may be enabled to customize a .

Larson teaches the above yet fails to teach wherein the message discloses the subset group of synchronized data objects needed, the data rate at which to send the subset group of synchronized data objects, and a destination to send the subset group of synchronized data objects.
Then Mensinger teaches wherein the message discloses the subset group of synchronized data objects needed (Mensinger, see paragraph 0195, the user may select displayable sensor information that will be transmitted to be selected display device in response to triggering of the selected alert), the data rate at which to send the subset group of synchronized data objects (Mensinger, see paragraph 0194, the user may select a minimum and/or maximum frequency at which data packages associated with the selected alert should be transmitted to the selected display device), and a destination to send the subset group of synchronized data objects (Mensinger, see paragraph 0193, a display device and an alert are selected in the device selection portion 1310 and alert selection portion 1320, respectively. In this embodiment, the devices that have been set up by a user, such as via a user interface similar to that of FIG. 12, are listed in a drop-down box 1312).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Larson with systems and methods for customizing delivery of sensor data of Mensinger, because doing so would make Larson more efficient in transmitting customized data packages to each of a plurality of 

Regarding claim 2, Larson in view of Mensinger teaches wherein the destination is a common destination (Larson, see paragraph 0031, the collection computer may transmit at least some of the collected data to a remote server computer).

Regarding claim 3, Larson in view of Mensinger teaches wherein the destination is a cloud (Larson, see paragraph 0031, the collection computer may transmit at least some of the collected data to a remote server computer).

Regarding claim 4, Larson in view of Mensinger teaches wherein the common destination is directed to multiple devices of the set of devices within the common destination (Larson, see paragraph 0031, the collection computer may transmit at least some of the collected data to a remote server computer).

Regarding claim 5, Larson in view of Mensinger teaches wherein the subscription of each application can obtain updates from a data object to meet specific needs (Larson, see paragraph 0095, Alert conditions 317 may store one or more alert conditions. Each alert condition may include one or more conditions that need to be satisfied before an alert is sent to a user. Each alert condition may also include a list of 

Regarding claim 6, Larson in view of Mensinger teaches wherein the mechanism publishes a data model of information that the mechanism can access, and publishes an available update resolution (Larson, see paragraph 0035, the term “template” may refer to a report or graphical representation of sensor data. Templates may be predetermined and/or generated, created by a user, modified by a user, or the like. Each template may include one or more gauges, charts, graphs, maps, or other visualizations to represent sensor data, which can be customized by a user. In various embodiments, a user may be enabled to select which sensors to view corresponding sensor data. In other embodiments, the sensors may be automatically selected for a template based on a machine being monitored, the sensors providing real-time data, historical data stored at the server, or the like).

Regarding claims 7 and 17, Larson in view of Mensinger teaches wherein the mechanism is configured to automatically adjust routing connections (Larson, see paragraph 0031, the collection computer may transmit at least some of the collected data to a remote server computer) and allocate buffers to deliver the subset group of synchronized data objects at the specified data rate to the applications (Larson, see paragraph 0115, sensor data transmission 422 manages the buffering of sensor data (e.g., in a queue) so that when a network connection is restored, the buffered data may be transmitted to the server).

Regarding claim 9, Larson in view of Mensinger teaches wherein a formalized predefined role for the predefined role subscriptions is selected from a group comprising system commissioning status viewing, energy analyses data logging, an equipment fault detection and diagnostic (FDD) analytic engine, and maintenance trend logging, among other roles (Larson, see paragraph 0134, the user (or administrator) may be enabled to customize permissions for one or more users. In various embodiments, these permissions may indicate which sensor data, i.e., data from which sensors, can be viewed by each user. For example, user_A may have permission to view sensor data from sensors E, F, and G, but user_B may have permission to view sensor data from sensors G and M. Permissions may also define which users can specify which sensor data is collected and/or stored locally at a collection computer; whether the sensor data is transmitted and remotely stored at the server; how often sensor data is transmitted to the server; or the like. Moreover, user permissions may indicate various alerts that can be provided to users if alert conditions are satisfied by collected sensor data).

Regarding claim 10, Larson in view of Mensinger teaches wherein a subscription that is transparent is active just when the subscription is needed (Larson, see paragraph 0053, collection computer 112 may monitor the sensor data to determine if an alert condition is satisfied, and may provide one or more alerts to one or more users based on the alert condition).

a method of adjusting gateway poll rates using a gateway device (Larson, see abstract and paragraph 0036, Embodiments are directed towards a collection computer that automatically detects and monitors each of a plurality of sensors that are currently providing real-time data regarding characteristics of a first machine. A user may be enabled to select a separate sampling rate of the current real-time data for at least a portion of the plurality of sensors), the method comprising:
registering one or more applications with the gateway device (Larson, see paragraph 0031, “collection computer” may refer to a network computer device that can collect data from one or more sensors and provide the collected data to another network computer) that dynamically specify a subset group of synchronized data objects that the applications need (Larson, see paragraph 0093, a user may be authorized to view data from only a subset of a plurality of sensors. In other embodiments, the user may be authorized to view the data, but may not modify the templates for displaying sensor data reports), and that dynamically specify a rate of the subset group of synchronized data objects (Larson, see paragraph 0113, sensor data collection and storage 418 may manage the sampling rate of one or more sensors, which may be selected by the user or automatically determined); and
automatically adjusting, by the gateway device, routing connections (Larson, see paragraph 0031, the collection computer may transmit at least some of the collected data to a remote server computer) and automatically allocating buffers to deliver the subset group of synchronized data objects at the specified rate to the one or more applications (Larson, see paragraph 0115, sensor data transmission 422 ; and
wherein:
a subscription of each application has a message (Larson, see paragraph 0095, Alert conditions 317 may store one or more alert conditions. Each alert condition may include one or more conditions that need to be satisfied before an alert is sent to a user. Each alert condition may also include a list of one or more users to provide the alert to. Along with each user, a type of alert may also be stored);
the gateway device accepts formalized predefined role subscriptions and custom role applications from the one or more applications (Larson, see paragraph 0166, an administrator or master user may be enabled to setup one or more user accounts with various roles and/or permissions. In some embodiments, these permissions may include, but is not limited to, modifying which sensor data may be collected (and/or how often it may be collected, e.g., a sample rate), which sensor data may be stored at the locally collection computer, which sensor data may be transmitted from the collection computer and remotely stored at the server (and/or how often it may be transmitted). In some embodiments, a user may have different permissions for separate collection computers and/or separate sensors);
formalized predefined role subscriptions are for common application types that need unique data objects and rates for their services (Larson, see paragraph 0159, A user may log into an account (e.g., through a web browser), where the user may be presented with one or more templates. Each template may include one or more ; and
the custom role subscriptions applications are for applications of an uncommon type (Larson, see paragraph 0159, a user may be enabled to customize a template by changing which sensors are selected for display of their corresponding data, changing a type of visualization for representing the sensor data, or the like).

Larson teaches the above yet fails to teach wherein the message discloses the subset group of synchronized data objects needed, the data rate at which to send the subset group of synchronized data objects, and a destination to send the subset group of synchronized data objects.
Then Mensinger teaches wherein the message discloses the subset group of synchronized data objects needed (Mensinger, see paragraph 0195, the user may select displayable sensor information that will be transmitted to be selected display device in response to triggering of the selected alert), the data rate at which to send the subset group of synchronized data objects (Mensinger, see paragraph 0194, the user may select a minimum and/or maximum frequency at which data packages associated with the selected alert should be transmitted to the selected display device), and a destination to send the subset group of synchronized data objects (Mensinger, see paragraph 0193, a display device and an alert are selected in the device selection portion 1310 and alert selection portion 1320, respectively. In this embodiment, the devices that have been set up by a user, such as via a user interface similar to that of FIG. 12, are listed in a drop-down box 1312).


Regarding claim 13, Larson in view of Mensinger teaches wherein transient subscriptions are active just when needed (Larson, see paragraph 0053, collection computer 112 may monitor the sensor data to determine if an alert condition is satisfied, and may provide one or more alerts to one or more users based on the alert condition).

Regarding claim 19, Larson in view of Mensinger teaches wherein:
the destination is different from other destinations or is a common destination (Larson, see paragraph 0031, the collection computer may transmit at least some of the collected data to a remote server computer); and
if the destination is a common destination, then the subscription is directed to different services within the destination (Larson, see paragraph 0031, the collection computer may transmit at least some of the collected data to a remote server computer).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONG G KIM whose telephone number is (571)270-0619.  The examiner can normally be reached on Mon-Fri @ 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHONG G KIM/Examiner, Art Unit 2457                                                                                                                                                                                                        

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2457